Citation Nr: 1138796	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-38 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from July 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO's May 2007 rating decision denied the Veteran's claim for entitlement to an increased rating beyond 50 percent for PTSD.  A subsequent March 2009 rating decision continued this denial of the PTSD claim and denied the Veteran's additional claim for a TDIU.

The issues of entitlement to a temporary 100 percent convalescent rating for PTSD under 38 C.F.R. § 4.30; entitlement to service connection for an enlarged prostate, Graves disease, hyperlipidemia, and hypertension, all including as due to herbicide exposure; and entitlement to a rating higher than 30 percent for migraine headaches, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to a rating higher than 70 percent for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, including work, family relations, mood and thinking; albeit, not in judgment. 



CONCLUSION OF LAW

The criteria for assigning a 70 percent rating for the PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Here, as will be explained below, the Board has determined that the criteria to support the assignment of a 70 percent rating for PTSD have been met for the entire claims period.  The question as to whether a higher (100 percent) rating may be assigned requires additional development and is being Remanded for the same.  Thus, because the Board is granting the increase to 70 percent and remanding the issue of entitlement to an increase to 100 percent, any failure in the duty to notify or duty to assist at this point is not prejudicial to the Veteran and no analysis of VA duties under the VCAA is required at this time.

II.  Analysis-Increased Rating for PTSD

The Veteran's PTSD has been rated as 50-percent disabling, under 38 C.F.R. § 4.130, DC 9411.  He asserts the severity of his PTSD is worse than currently rated, such that he warrants a higher rating.  

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from December 2005, which is one year prior to the December 2006 increased rating claim.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a general rating formula, 38 C.F.R. § 4.130. The fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

As provided by VA's Schedule for Rating Disabilities, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM-IV at 46-47. See 38 C.F.R. § 4.130. 

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." DSM-IV at 46-47. 

Here, the evidence of record supports increasing the Veteran's rating assignment from 50 to 70 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed his personal statements, VA and Vet Center treatment records, and his February 2007, November 2008, and June 2009 C&P examination reports.

A review of his VA outpatient psychiatric treatment records reveals numerous GAF score assignments of 50 by his treating providers, indicative of serious impairment or symptomatology.  DSM-IV at 46-47.

The February 2007 C&P examination found the Veteran continues to meet the diagnostic criteria for PTSD, as he was exposed to combat and continues to have nightmares, flashbacks and intrusive thoughts about Vietnam.  He socially isolates himself, has sleep disturbance, irritability, decreased concentration, hyperstartle response and depressive symptoms.  He also had two failed marriages.  The examiner remarked that the Veteran had been able to function in his postal service job because he typically works alone as a custodian.  The examiner found his PTSD produces moderate to severe impairment in social functioning and at least moderate impairment in occupational functioning.  The examiner assigned a GAF score of 50, again indicative of indicative of serious impairment or symptomatology.  Id.

During the pendency of the appeal, the Veteran retired from his long-standing US Postal Service employment in August 2008.  He contends this was primarily due to low back medical problems.  

The November 2008 and June 2009 C&P examiners provide highly probative medical evidence in support of the notion that he meets the criteria for a 70 percent rating.  Indeed, these examiners both concluded that he has deficiencies in most areas of his life, identifying his deficiencies in thinking (poor concentration); family relations (twice divorced and distant and strained relations with family); work (problems on-the-job and supervisors complained about his poor work performance); and mood (heavily depressed).  These examiners also identified poor psychiatric symptoms appropriate to a higher 70 percent rating, including suicidal ideation, persistent panic attacks, anxious and depressive symptoms, slow speech, and flat effect.  As alluded to, he appeared to have difficulty in adapting to stressful circumstances, including his former employment setting, even though he worked mostly by himself.  He also showed an inability to establish and maintain effective relationships, since his family relations are strained and he considers his only social contacts to be his PTSD group therapy.  

The November 2008 and June 2009 C&P examiners assigned relatively low GAF scores of 45 and 43, indicative of quite serious impairment or symptomatology.  DSM-IV at 46-47.  It is noteworthy that his GAF scores during the period of the appeal progressively decreased on examination, which means his psychiatric disability is worsening.  The June 2009 examiner explicitly confirmed that the PTSD symptoms have worsened in two ways:  (1) through natural progression and (2) intensification of those symptoms, in reaction to his medical conditions and physical pain.

The Board concludes that the totality of the evidence supports the finding that the Veteran's PTSD results in severe versus just moderate social and occupational impairment.  Such thereby entitles him to the higher 70 percent rating.  However, as will be discussed in the Remand portion of this decision, the Board finds that it would be premature to consider the question of whether the Veteran's meet the requirements/criteria to assign a 100 percent rating (schedular or extraschedular) for his PTSD.


ORDER

A higher 70 percent rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

REMAND

The Veteran raises the possibility of evidence that is pertinent to establishing an even higher, maximum 100 percent for his PTSD.  That is, he asserts he participated in a residential program to treat his PTSD, from March 31, 2008 to May 9, 2008 (cited in the context of a separate, unadjudicated claim for Paragraph 30 benefits for convalescent treatment for his PTSD), which indicates the possibility of a more severe disability.  There is a gap in the Vet Center and VA treatment records for most of the cited period.  In particular, there are no Memphis VA Medical Center treatment records associated with the claims file, dated from July 18, 2007 through May 6, 2008.  

Treatment records from the Memphis VAMC, dated May 7-8, 2008, indicate that he did participate in some type of PTSD residential program leading up to that point.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

As previously noted, the Veteran's claim for PTSD has been increased to 70 percent.  This indicates the PTSD disability picture has changed.  The Veteran's prior contentions and the record raises a continuing claim for entitlement to total disability based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, VA must determine whether the Veteran's service-connected disabilities, especially PTSD, impacts his ability to secure or follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to the Veteran's claimed residential program for PTSD treatment from the Memphis, Tennessee VAMC for the period from March 31, 2008 to May 9, 2008.  Obtain any other outstanding VA psychiatric treatment records from this facility.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.  

2.  Upon completion of the above, readjudicate the claim for a rating higher than 70 percent for PTSD.  The RO should also adjudicate the Veteran's claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


